                                  Case 20-10566-MFW                   Doc 1       Filed 03/09/20            Page 1 of 24


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           2/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Bluestem Brands, Inc.

2.   All other names debtor       FDBA Fingerhut Direct Marketing, Inc.
     used in the last 8 years     FDBA Northstar Merger Sub Inc.
     Include any assumed          DBA Fingerhut
     names, trade names and       DBA Gettington.com
     doing business as names      DBA PayCheck Direct

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7075 Flying Cloud Drive
                                  Eden Prairie, MN 55344
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hennepin                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.bluestem.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-10566-MFW                    Doc 1        Filed 03/09/20             Page 2 of 24
Debtor    Bluestem Brands, Inc.                                                                         Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4541

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:

                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   The debtor is a small business as defined in 11 U.S.C. § 101(51D), and it chooses to proceed
                                                                   under Subchapter V of Chapter 11.
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                                   in accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12
9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                 When                                 Case number
                                                   District                                 When                                 Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor     See Rider 1                                                    Relationship            Affiliate
                                                   District   District of Delaware          When                             Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 20-10566-MFW                      Doc 1         Filed 03/09/20             Page 3 of 24
Debtor   Bluestem Brands, Inc.                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors (on a
                                    50-99                                            5001-10,000                                 50,001-100,000
    consolidated basis)
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets (on a          $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    consolidated basis)             $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities (on       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    a consolidated basis)           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-10566-MFW                     Doc 1        Filed 03/09/20             Page 4 of 24
Debtor    Bluestem Brands, Inc.                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on        03/09/2020
                                                  MM / DD / YYYY


                             X      /s/ Neil P. Ayotte                                                    Neil P. Ayotte
                                 Signature of authorized representative of debtor                         Printed name

                                         Executive Vice President, General
                                 Title   Counsel and Secretary




18. Signature of attorney    X     /s/ M. Blake Cleary                                                     Date     03/09/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 M. Blake Cleary
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 Rodney Square
                                 1000 North King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-571-6600                  Email address      mbcleary@ycst.com

                                 3614 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                           Case 20-10566-MFW               Doc 1      Filed 03/09/20   Page 5 of 24


    Fill in this information to identify the case:


    United States Bankruptcy Court for the:
                           District of Delaware
                                             (State)                                                  ☐ Check if this is an
    Case number (if                                                                                       amended filing
    known):                                            Chapter   11


                                            Rider 1
             Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

       On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition
in the United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11
of the United States Code. The Debtors have moved for joint administration of these cases under the
case number assigned to this chapter 11 case of Debtor Bluestem Brands, Inc.

          Bluestem Brands, Inc.
          Orchard Brands Corporation
          Bluestem Sales, Inc.
          Bluestem Enterprises, Inc.
          Bluestem Fulfillment, Inc.
          Draper's & Damon's LLC
          Blair LLC
          Appleseed's Holdings, Inc.
          Orchard Brands Sales Agency, LLC
          Home Forever LLC
          Gold Violin LLC
          Johnny Appleseed's, Inc.
          Haband Company LLC
          Orchard Brands International, Inc.
          Value Showcase LLC
          Wintersilks, LLC
          Norm Thompson Outfitters LLC
          Northstar Holdings Inc.
                          Case 20-10566-MFW              Doc 1      Filed 03/09/20         Page 6 of 24




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )     Chapter 11
                                                                    )
         BLUESTEM BRANDS, INC., et al.,1                            )     Case No. 20-__________ ( )
                                                                    )
                                   Debtors.                         )     Joint Administration Requested
                                                                    )

                       CONSOLIDATED LIST OF EQUITY INTEREST HOLDERS AND
                         CORPORATE OWNERSHIP STATEMENT PURSUANT TO
                          BANKRUPTCY RULES 1007(a)(1) 1007((a)(3), AND 7007.1

                  Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, the above-captioned debtors and debtors in possession (each, a “Debtor”) hereby state

         as follows:

                  1.      Bluestem Group Inc., whose address is 7075 Flying Cloud Drive, Eden Prairie,
                          MN 55344, owns 100% of the equity interests in Debtor Northstar Holdings Inc.

                  2.      Northstar Holdings Inc., whose address is 7075 Flying Cloud Drive, Eden Prairie,
                          MN 55344, owns 100% of the equity interests in Debtor Bluestem Brands, Inc.

                  3.      Bluestem Brands, Inc., whose address is 7075 Flying Cloud Drive, Eden Prairie,
                          MN 55344, owns 100% of the equity interests in the following Debtors:

                                   a) Bluestem Enterprises, Inc.;

                                   b) Bluestem Fulfillment, Inc.;

                                   c) Bluestem Sales, Inc.; and

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
         Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
         Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324); Johnny
         Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823); Orchard Brands
         Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency, LLC (8855); Value
         Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above Debtors is 7075 Flying
         Cloud Drive, Eden Prairie, MN 55344.


26089741.1
                  Case 20-10566-MFW        Doc 1    Filed 03/09/20    Page 7 of 24




                         d) Orchards Brands Corporation.

             4.   Orchard Brands Corporation, whose address is 7075 Flying Cloud Drive, Eden
                  Prairie, MN 55344, owns 100% of the equity interests in the following Debtors:

                         a) Appleseed’s Holdings, Inc.

                         b) Blair LLC;

                         c) Draper & Damon’s LLC;

                         d) Haband Company LLC;

                         e) Home Forever LLC;

                         f) Orchard Brands International, Inc.; and

                         g) Orchard Brands Sales Agency, LLC.

             5.   Blair LLC, whose address is 7075 Flying Cloud Drive, Eden Prairie, MN 55344,
                  owns 100% of the equity interests in Debtor Gold Violin LLC.

             6.   Appleseed Holdings, Inc., whose address is 7075 Flying Cloud Drive, Eden
                  Prairie, MN 55344, owns 100% of the equity interests in Debtor Johnny
                  Appleseed’s, Inc.

             7.   Johnny Appleseed’s, Inc., whose address is 7075 Flying Cloud Drive, Eden
                  Prairie, MN 55344, owns 100% of the equity interests in the following Debtors:

                         a) Norm Thompson Outfitters LLC;

                         b) Value Showcase LLC; and

                         c) Wintersilks, LLC.




26089741.1
                        Case 20-10566-MFW          Doc 1     Filed 03/09/20     Page 8 of 24




                  OMNIBUS RESOLUTIONS OF THE BOARD OF DIRECTORS AND SOLE
                         MEMBERS OF NORTHSTAR HOLDINGS INC. AND
                      CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES

                                       (as duly adopted on March 8, 2020)

                 The undersigned, being all of the members of the board of directors and/or the sole
         members, as applicable (each, an “Authorizing Body”, and collectively, the
         “Authorizing Bodies”), as applicable, of each of the entities listed on Exhibit A hereof (each, a
         “Company” and collectively, the “Companies”), by their signatures below or on a counterpart
         hereof, in lieu of holding a meeting of the Authorizing Bodies, hereby take the following actions
         and adopt the following resolutions by unanimous written consent, pursuant to the bylaws or
         limited liability company agreement, as applicable (each, an “Operating Agreement”), of each
         Company and the applicable laws of the jurisdiction in which such Company is organized.

                 WHEREAS, each Authorizing Body has considered presentations by management and the
         financial and legal advisors of each of the Companies regarding the liabilities and liquidity
         situation of each of the Companies, the strategic alternatives available to it, and the effect of the
         foregoing on each Company’s business;

                 WHEREAS, each Authorizing Body discussed the foregoing with management and the
         financial and legal advisors of each of the Companies and each Authorizing Body has fully
         considered each of the strategic alternatives available to it and has determined, in the judgment of
         each Authorizing Body, that the following resolutions are in the best interests of each Company
         and their respective stakeholders; and

                WHEREAS, each Authorizing Body has had the opportunity to consult with the financial
         and legal advisors of the Companies and assess the considerations related to the commencement
         of chapter 11 cases under title 11 of the United States Code (the “Bankruptcy Code”), including
         materials provided by the financial and legal advisors, and each Authorizing Body recommends
         the adoption of these resolutions.

                  NOW, THEREFORE, BE IT:

             I.   Chapter 11 Filing

                 RESOLVED, that in the business judgment of each Authorizing Body, it is desirable and
         in the best interests of each Company (including a consideration of its creditors and other parties
         in interest) that each Company shall be, and hereby is, authorized to file, or cause to be filed, a
         voluntary petition for relief (each a “Chapter 11 Case” and collectively the “Chapter 11 Cases”)
         under the provisions of Bankruptcy Code in the United States Bankruptcy Court for the District of
         Delaware (the “Bankruptcy Court”); and

                FURTHER RESOLVED, that the Chief Executive Officer, Chief Financial Officer, Chief
         Operating Officer, General Counsel, any Executive Vice President, Mr. Thomas L. Fairfield,
         Mr. Neil Ayotte, Mr. Robert Warshauer, [•], and each of their respective designees, and any other
         duly authorized officer of each Company and (collectively, the “Authorized Signatories”), acting
26131876.1
                          Case 20-10566-MFW           Doc 1     Filed 03/09/20     Page 9 of 24




         alone or with one or more other Authorized Signatories be, and they hereby are, authorized,
         empowered, and directed to execute and file on behalf of each Company all petitions, schedules,
         lists and other motions, papers, or documents, and to take any and all action that they deem
         necessary, appropriate, or desirable to obtain such relief, including, without limitation, any action
         necessary, appropriate, or desirable to maintain the ordinary course operation of each Company’s
         business or in relation to the Chapter 11 Cases.

                FURTHER RESOLVED, that, to the extent applicable, the Operating Agreement of each
         Company, effective as of March 8, 2020, be, and it hereby is, amended by the addition thereto of
         a new section, which reads as follows:

                   Bankruptcy. Notwithstanding any provision of this Operating Agreement to the contrary,
                   to the fullest extent permitted by law, no member of the Company shall dissociate or
                   withdraw from the Company as a member or otherwise cease to be a member of the
                   Company, or be deemed to have dissociated or withdrawn from the Company as a member
                   or otherwise ceased to be a member of the Company, in each case as a consequence of the
                   Bankruptcy of such member, and the Company shall not dissolve upon the Bankruptcy of
                   a member. As used in this paragraph, “Bankruptcy” means that a member makes an
                   assignment for the benefit of creditors; files a voluntary petition in bankruptcy; is adjudged
                   a bankrupt or insolvent, or has entered against itself an order for relief, in any bankruptcy
                   or insolvency proceeding; files a petition or answer seeking for itself any reorganization,
                   arrangement, composition, readjustment, liquidation, dissolution, or similar relief under
                   any law; files an answer or other pleading admitting or failing to contest the material
                   allegations of a petition filed against it in any proceeding of the foregoing nature; or seeks,
                   consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of such
                   member, or of all or any substantial part of its assets.

             II.   Retention of Professionals

                 RESOLVED, that each of the Authorized Signatories be, and hereby is, authorized,
         empowered, and directed to employ the law firm of Kirkland & Ellis LLP, as each Company’s
         counsel to represent and assist each Company in carrying out its duties under the Bankruptcy Code,
         and to take any and all actions to advance each Company’s rights and remedies, including filing
         any motions, objections, replies, applications, or pleadings and conducting any potential sale
         process on behalf of the Company; and in connection therewith, each of the Authorized
         Signatories, with power of delegation, is hereby authorized, empowered, and directed to execute
         appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed an
         appropriate application for authority to retain Kirkland & Ellis LLP in accordance with applicable
         law;

                FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
         authorized, empowered, and directed to employ the law firm of Young Conaway Stargatt & Taylor,
         LLP (“Young Conaway”), as each Company’s counsel to represent and assist each Company in
         carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance each
         Company’s rights and remedies, including filing any motions, objections, replies, applications, or
         pleadings and conducting any potential sale process on behalf of the Company; and in connection
         therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized,
26131876.1
                      Case 20-10566-MFW          Doc 1     Filed 03/09/20     Page 10 of 24




         empowered, and directed to execute appropriate retention agreements, pay appropriate retainers
         and fees, and to cause to be filed an appropriate application for authority to retain Young Conaway
         in accordance with applicable law;

                 FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
         authorized, empowered, and directed to employ the firm of Prime Clerk LLC (“Prime Clerk”) as
         notice and claims agent to represent and assist each Company in carrying out its duties under the
         Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
         obligations; and in connection therewith, each of the Authorized Signatories, with power of
         delegation, is hereby authorized, empowered, and directed to execute appropriate retention
         agreements, pay appropriate retainers and fees, and to cause to be filed appropriate applications
         for authority to retain the services of Prime Clerk;

                 FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
         authorized, empowered, and directed to employ the firm FTI Consulting, Inc. (“FTI”), as financial
         advisor to represent and assist each Company in carrying out its duties under the Bankruptcy Code,
         and to take any and all actions to advance each Company’s rights and obligations; and in
         connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
         authorized, empowered, and directed to execute appropriate retention agreements, pay appropriate
         retainers and fees, and to cause to be filed an appropriate application for authority to retain the
         services of FTI;

                  FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
         authorized, empowered, and directed to employ the firm Raymond James & Associates, Inc.
         (“Raymond James”) as investment banker to represent and assist each Company in carrying out
         its duties under the Bankruptcy Code, and to take any and all actions to advance each Company’s
         rights and obligations; and in connection therewith, each of the Authorized Signatories, with power
         of delegation, is hereby authorized, empowered, and directed to execute appropriate retention
         agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
         for authority to retain the services of Raymond James;

                 FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
         authorized, empowered, and directed to employ the firm Imperial Capital LLC (“Imperial”), as
         Chief Restructuring Officer to represent and assist each Company in carrying out its duties under
         the Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
         obligations; and in connection therewith, each of the Authorized Signatories, with power of
         delegation, is hereby authorized, empowered, and directed to execute appropriate retention
         agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
         for authority to retain the services of Imperial;

                 FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
         authorized, empowered, and directed to employ any other professionals to assist each Company in
         carrying out its duties under the Bankruptcy Code; and in connection therewith, each of the
         Authorized Signatories, with power of delegation, is hereby authorized, empowered, and directed
         to execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to be
         filed an appropriate application for authority to retain the services of any other professionals as
         necessary, proper or convenient; and
26131876.1
                          Case 20-10566-MFW        Doc 1    Filed 03/09/20     Page 11 of 24




                FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is, with
         the power of delegation, authorized, empowered, and directed to execute and file all petitions,
         schedules, motions, lists, applications, pleadings, and other papers, and, in connection therewith,
         to employ and retain all assistance by legal counsel, accountants, financial advisors, restructuring
         advisors, and other professionals and to take and perform any and all further acts and deeds that
         each of the Authorized Signatories deem necessary, proper, or desirable in connection with each
         Company’s Chapter 11 Case, with a view to the successful prosecution of such case.

             III.   Cash Collateral, Debtor in Possession Financing, and Adequate Protection

                 RESOLVED FURTHER, that in the judgment of each Authorizing Body, it is desirable
         and in the best interests of each Company, their respective creditors and other parties in interest,
         that each Company shall be, and hereby is, authorized to obtain senior secured superpriority post-
         petition financing (the “DIP Financing”) on the terms and conditions of the proposed debtor in
         possession financing agreement or term sheet between the Companies, as borrowers or guarantors,
         as applicable, the financial institutions from time to time party thereto as lenders
         (the “DIP Lenders”), the administrative agent and collateral agent (in such capacities, the
         “DIP Agent”), and other agents and entities from time to time party thereto, substantially in the
         form presented to each Authorizing Body on or in advance of the date hereof, with such changes,
         additions, and modifications thereto as any Authorizing Body executing the same shall approve,
         such approval to be conclusively evidenced by an Authorized Signatory’s execution and delivery
         thereof and to grant to the DIP Agent for itself and for the benefit of the DIP Lenders liens on
         substantially all of the Companies’ assets with priority under Bankruptcy Code sections 364(c)
         and (d);

                 RESOLVED FURTHER, that the Companies will obtain benefits from the use of
         collateral, including cash collateral, as that term is defined in Bankruptcy Code section 363(a)
         (the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively, the
         “Secured Lenders”) that are party to that certain Prepetition Term Loan Credit Agreement;

                 RESOLVED FURTHER, that in order to use and obtain the benefits of the Cash Collateral,
         and in accordance with Bankruptcy Code, the Companies will provide certain adequate protection
         to the Secured Lenders (the “Adequate Protection Obligations”), as documented in a proposed
         interim DIP order substantially in the form presented to each Authorizing Body on or in advance
         of the date hereof, with such changes, additions, and modifications thereto as any Authorized
         Signatory executing the same shall approve, such approval to be conclusively evidenced by an
         Authorized Signatory’s execution and delivery thereof (the “Interim DIP Order”) to be submitted
         for approval to the Bankruptcy Court;

                 RESOLVED FURTHER, that the form, terms, and provisions of the Interim DIP Order to
         which each Company is or will be subject, and the actions and transactions contemplated thereby
         be, and hereby are, authorized, adopted, ratified, and approved, and each Authorized Signatory be,
         and hereby is, authorized and empowered, in the name of and on behalf of each Company, to take
         such actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform,
         and cause the performance of, the Interim DIP Order, and such other agreements, certificates,
         instruments, receipts, petitions, motions, or other papers or documents to which each Company is
         or will be a party, including, but not limited to, any security and pledge agreement or guaranty
26131876.1
                       Case 20-10566-MFW          Doc 1    Filed 03/09/20     Page 12 of 24




         agreement (collectively with the Interim DIP Order, the “DIP Documents”), incur and pay or
         cause to be paid all fees and expenses and engage such persons, in each case, in the form or
         substantially in the form thereof presented to each Authorizing Body on or in advance of the date
         hereof, with such changes, additions, and modifications thereto as any Authorized Signatory
         executing the same shall approve, such approval to be conclusively evidenced by an Authorized
         Signatory’s execution and delivery thereof;

                RESOLVED FURTHER, that each Company, as debtor and debtor-in-possession under
         the Bankruptcy Code be, and hereby is, authorized to negotiate and incur the Adequate Protection
         Obligations, grant liens, make periodic payments, and to undertake any and all related transactions
         on substantially the same terms as contemplated under the DIP Documents (collectively, the
         “Adequate Protection Transactions”);

                 RESOLVED FURTHER, that each Authorized Signatory be, and hereby is, authorized and
         directed, and empowered in the name of, and on behalf of, each Company, as debtor and debtor-
         in-possession, to take such actions as in his or her reasonable discretion is determined to be
         necessary, desirable, or appropriate and execute the Adequate Protection Transactions, including
         delivery of (a) the DIP Documents and such agreements, certificates, instruments, guaranties,
         notices, and any and all other documents, including, without limitation, any amendments to any
         DIP Documents (collectively, the “Adequate Protection Documents”); (b) such other
         instruments, certificates, notices, assignments, and documents as may be reasonably requested by
         the DIP Agent; and (c) such forms of deposit, account control agreements, officer’s certificates,
         and compliance certificates as may be required by the DIP Documents or any other Adequate
         Protection Document;

                 RESOLVED FURTHER, that each Authorized Signatory be, and hereby is, authorized,
         directed, and empowered in the name of, and on behalf of, each Company to file or to authorize
         the DIP Agent to file any Uniform Commercial Code (the “UCC”) financing statements, any other
         equivalent filings, any intellectual property filings and recordations and any necessary assignments
         for security or other documents in the name of each Company that the DIP Agent deems necessary
         or appropriate to perfect any lien or security interest granted under the Interim DIP Order,
         including any such UCC financing statement containing a generic description of collateral, such
         as “all assets,” “all property now or hereafter acquired” and other similar descriptions of like
         import, and to execute and deliver, and to record or authorize the recording of, such mortgages and
         deeds of trust in respect of real property of each Company and such other filings in respect of
         intellectual and other property of each Company, in each case, as the DIP Agent may reasonably
         request to perfect the security interests of the DIP Agent under the Interim DIP Order; and

                 RESOLVED FURTHER, that each Authorized Signatory be, and hereby is, authorized,
         directed, and empowered in the name of, and on behalf of, each Company to take all such further
         actions, including, without limitation, to pay or approve the payment of adequate protection,
         appropriate fees and expenses payable in connection with the Adequate Protection Transactions
         and appropriate fees and expenses incurred by or on behalf of each Company in connection with
         the foregoing resolutions, in accordance with the terms of the Adequate Protection Documents,
         which shall in his or her sole judgement be necessary, proper, or advisable to perform any
         obligations of the Companies under or in connection with the Interim DIP Order or any of the other

26131876.1
                        Case 20-10566-MFW         Doc 1    Filed 03/09/20     Page 13 of 24




         Adequate Protection Documents and the transactions contemplated therein and to carry out fully
         the intent of the foregoing resolutions.

             IV.   General Resolutions

                 NOW, THEREFORE, BE IT RESOLVED, that the Authorized Signatories of each of the
         Companies be, and each of them hereby is, authorized, empowered, and directed to execute,
         acknowledge, verify, deliver, and file any and all such other agreements, documents, instruments,
         and certificates and to take such other actions as may be necessary, proper, or appropriate in order
         to carry out the intent and purposes of the foregoing resolutions;

                 NOW, THEREFORE, BE IT RESOLVED, that the Authorized Signatories of each of the
         Companies be, and each of them hereby is, authorized, empowered, and directed to incur and pay
         or cause to be paid all fees and expenses associated with or arising out of the actions authorized
         herein and to take such other actions as may be necessary, proper, or appropriate in order to carry
         out the intent and purposes of the foregoing resolutions;

                 NOW, THEREFORE, BE IT RESOLVED, that the Authorized Signatories of each of the
         Companies be, and each of them hereby is, authorized, empowered, and directed to engage such
         persons as any Authorized Signatory shall in their sole discretion deem necessary or desirable to
         carry out fully the intent and purposes of the foregoing resolutions and each of the transactions
         contemplated thereby, and to take such other actions as may be necessary, proper, or appropriate
         in order to carry out the intent and purposes of the foregoing resolutions;

                FURTHER RESOLVED, that any and all actions heretofore or hereafter taken and
         expenses incurred in the name of and on behalf of each Company by any officer, director, or other
         Authorized Signatory of the Company in connection with or related to the matters set forth or
         contemplated by the foregoing resolutions be, and they hereby are, approved, ratified, and
         confirmed in all respects as fully as if such actions had been presented to the Authorizing Bodies
         for approval prior to such actions being taken; and

                FURTHER RESOLVED, that an Authorized Signatory of the Company is hereby
         authorized to certify to third parties with respect to adoption of these resolutions in the form and
         substance satisfactory to them.

             The undersigned agree that this Omnibus Action by Unanimous Written Consent shall be
         added to the corporate records of each Company and made a part thereof, and the undersigned
         further agree that the resolutions set forth hereinabove shall have the same force and effect as if
         adopted at a meeting duly noticed and held called and constituted, pursuant to each Company’s
         Operating Agreement and the applicable laws of the jurisdiction in which such Company is
         organized. Facsimile, scanned, or electronic signatures shall be acceptable as originals.


                                                   * * * * *




26131876.1
            Case 20-10566-MFW        Doc 1   Filed 03/09/20   Page 14 of 24




        IN WITNESS WHEREOF, the undersigned have executed this written consent as of the
date first set forth above.

                                         Appleseed’s Holdings, Inc.
                                         Bluestem Brands, Inc.
                                         Bluestem Enterprises, Inc.
                                         Bluestem Fulfillment, Inc.
                                         Bluestem Sales, Inc.
                                         Johnny Appleseed’s, Inc.
                                         Orchard Brands Corporation
                                         Orchard Brands International, Inc.



                                         Name: Timothy D. Boates
                                         Director
Case 20-10566-MFW   Doc 1   Filed 03/09/20   Page 15 of 24
Case 20-10566-MFW   Doc 1   Filed 03/09/20   Page 16 of 24




                       Appleseed’s Holdings, Inc.
                       Bluestem Brands, Inc.
                       Bluestem Enterprises, Inc.
                       Bluestem Fulfillment, Inc.
                       Bluestem Sales, Inc.
                       Johnny Appleseed’s, Inc.
                       Orchard Brands Corporation
                       Orchard Brands International, Inc.



                       Name: Barry L. Kasoff
                       Director
Case 20-10566-MFW   Doc 1   Filed 03/09/20   Page 17 of 24
Case 20-10566-MFW   Doc 1   Filed 03/09/20   Page 18 of 24
Case 20-10566-MFW   Doc 1   Filed 03/09/20   Page 19 of 24
                         Case 20-10566-MFW        Doc 1   Filed 03/09/20   Page 20 of 24




                   Exhibit A
                                                  The Companies

             Company                               Jurisdiction             Managing Body
             Appleseed’s Holdings, Inc.             Delaware       Board of Directors
             Blair LLC                              Delaware       Sole Member: Orchard Brands
                                                                   Corporation
             Bluestem Brands, Inc.                  Delaware       Board of Directors
             Bluestem Enterprises, Inc.             Delaware       Board of Directors
             Bluestem Fulfillment, Inc.             Delaware       Board of Directors
             Bluestem Sales, Inc.                   Delaware       Board of Directors
             Draper’s & Damon’s LLC                 California     Sole Member: Orchard Brands
                                                                   Corporation
             Gold Violin LLC                        Delaware       Sole Member: Blair LLC
             Haband Company LLC                     Delaware       Sole Member: Orchard Brands
                                                                   Corporation
             Home Forever LLC                       Delaware       Sole Member: Orchard Brands
                                                                   Corporation
             Johnny Appleseed’s, Inc.             Massachusetts    Board of Directors
             Norm Thompson Outfitters LLC           Delaware       Sole Member: Johnny
                                                                   Appleseed’s, Inc.
             Northstar Holdings Inc.                Delaware       Board of Directors
             Orchard Brands Corporation             Delaware       Board of Directors
             Orchard Brands International, Inc.     Delaware       Board of Directors
             Orchard Brands Sales Agency,           Delaware       Sole Member: Orchard Brands
             LLC                                                   Corporation
             Value Showcase LLC                     Delaware       Sole Member: Johnny
                                                                   Appleseed’s, Inc.
             Wintersilks, LLC                        Florida       Sole Member: Johnny
                                                                   Appleseed’s, Inc.




26131876.1
                                                 Case 20-10566-MFW                             Doc 1      Filed 03/09/20               Page 21 of 24
Debtor Bluestem Brands, Inc.

Fill in this information to identify the case:
  Debtor name: Bluestem Brands, Inc.                                                                                                                              □ Check if this is an amended filing
  United States Bankruptcy Court for the: District of Delaware
  Case number (if known):



    Official Form 204

    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
    Insiders
    A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
    claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from
    inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.



                                                                                                                                                         Amount of unsecured claim
                                                                                                                                           If the claim is fully unsecured, fill in only unsecured
                                                                                                   Nature of the claim                        claim amount. If claim is partially secured, fill in
                                                                                                                           Indicate if
                                                                                                   (for example, trade                         total claim amount and deduction for value of
                                                                                                                            claim is
      Name of creditor and complete                      Name, telephone number, and email address debts, bank loans,                        collateral or setoff to calculate unsecured claim.
                                                                                                                          contingent,
    mailing address, including zip code                              of creditor contact          professional services,
                                                                                                                         unliquidated,
                                                                                                     and government
                                                                                                                          or disputed                              Deduction
                                                                                                        contracts)                            Total claim,
                                                                                                                                                                  for value of
                                                                                                                                               if partially                           Unsecured Claim
                                                                                                                                                                  collateral or
                                                                                                                                                 secured
                                                                                                                                                                     setoff

                                                         UPS
      UPS                                                Attn: Tracy Smith
1     Attn: Tracy Smith                                  PHONE: 360‐450‐1726
      55 GLENLAKE PKWY NE                                FAX:                                                Trade Debt                                   $0.00               $0.00         $6,200,000.00
      ATLANTA, GA 30328                                  EMAIL: tsmith8@ups.com


                                                         TECH MAHINDRA LTD
      TECH MAHINDRA LTD                                  Attn: Edwin Paul
2
      Attn: Edwin Paul                                   PHONE: 612‐295‐4593
      5400 Carillon Point                                FAX:                                                Trade Debt                                   $0.00               $0.00         $2,188,270.34
      Kirkland, WA 98033                                 EMAIL: paul.edwin@techMahindra.com

                                                         PRO STAR LOGISTICS INC
      PRO STAR LOGISTICS INC                             Attn: HEIDI SWAN
3     Attn: HEIDI SWAN                                   PHONE: 801 886‐8866
      4752 W California Ave ‐ BLDG A STE 900             FAX:                                                Trade Debt                                   $0.00               $0.00         $2,024,440.06
      SALT LAKE CITY, UT 84104                           EMAIL: heidi@prostar.com


      GOOGLE INC                                         GOOGLE INC
4     Attn: Bernardo Enano Jr                            Attn: Bernardo Enano Jr
      1600 Amphitheatre Pkwy                             PHONE: 650‐214‐0252
                                                         FAX:                                                Trade Debt                                   $0.00               $0.00         $1,721,000.00
      Mountainview, CA 94043
                                                         EMAIL: bernardo.e@google.com


      FIRST CONTACT LLC                                  FIRST CONTACT LLC
      Attn: John Swain                                   Attn: John Swain
5
      200 Central Avenue,                                PHONE: 908‐405‐3558
      Suite 500 Saint                                    FAX:                                                Trade Debt                                   $0.00               $0.00         $1,623,642.94
      Petersburg, FL 33701                               EMAIL: John.Swain@iqor.com

                                                         CREDIT KARMA INC
      CREDIT KARMA INC                                   Attn: Evan Kracoff
6     Attn: Evan Kracoff                                 PHONE: 415‐275‐6050
      760 Market St.                                     FAX:                                                Trade Debt                                   $0.00               $0.00         $1,556,289.96
      San Francisco, CA 94102                            EMAIL: evan.kracoff@creditkarma.com


                                                         NEWGISTICS
      NEWGISTICS                                         Attn: Carlos Cruz
7     Attn: Carlos Cruz                                  PHONE: 512‐922‐2209
      7171 Southwest Parkway, Bld 300, Suite 400         FAX:                                                Trade Debt                                   $0.00               $0.00         $1,534,478.00
      Austin, TX 78735                                   EMAIL: carlos.cruz@pb.com

                                                         FLOWER CLUB, THE
      FLOWER CLUB, THE                                   Attn: Mr. Anil Khatri
8     Attn: Mr. Anil Khatri                              PHONE: 020‐42252886
      Plot No 1, Phase III, Rajiv Gandhi Infotech Park   FAX:                                                Trade Debt                                   $0.00               $0.00         $1,387,886.83
      Hinjewadi, Pune, India 411 057                     EMAIL: AK0071213@TechMahindra.com


                                                         ACXIOM CORPORATION
      ACXIOM CORPORATION
9                                                        Attn: Chris Hamlin
      Attn: Chris Hamlin
                                                         PHONE: 303‐521‐0437
      601 E Third Street                                 FAX:                                                Trade Debt                                   $0.00               $0.00         $1,350,129.03
      Little Rock, AK 72201                              EMAIL: chris.hamlin@acxiom.com




Official Form 204                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 1
                                              Case 20-10566-MFW                             Doc 1   Filed 03/09/20            Page 22 of 24
Debtor Bluestem Brands, Inc.


                                                                                                                                                Amount of unsecured claim
                                                                                                                                  If the claim is fully unsecured, fill in only unsecured
                                                                                          Nature of the claim                        claim amount. If claim is partially secured, fill in
                                                                                                                  Indicate if
                                                                                          (for example, trade                         total claim amount and deduction for value of
                                                                                                                   claim is
    Name of creditor and complete               Name, telephone number, and email address debts, bank loans,                        collateral or setoff to calculate unsecured claim.
                                                                                                                 contingent,
  mailing address, including zip code                       of creditor contact          professional services,
                                                                                                                unliquidated,
                                                                                            and government
                                                                                                                 or disputed                              Deduction
                                                                                               contracts)                            Total claim,
                                                                                                                                                         for value of
                                                                                                                                      if partially                           Unsecured Claim
                                                                                                                                                         collateral or
                                                                                                                                        secured
                                                                                                                                                            setoff

                                                GLOBAL TRANSPORTATION SERVICES INC
     GLOBAL TRANSPORTATION SERVICES INC         Attn: Anita Hsu
10
     Attn: Anita Hsu                            PHONE: 952‐913‐2085
     18209 8th Ave South,                                                                            Trade Debt                                  $0.00               $0.00         $1,332,109.00
                                                FAX:
     Suite A Kent, WA 98032
                                                EMAIL: anitah@shipglobal.com


                                                MC APPLIANCE CORP
     MC APPLIANCE CORP                          Attn: Tony Han
11
     Attn: Tony Han                             PHONE: 6302382832
     940 Central Ave.                           FAX: 6309844670                                      Trade Debt                                  $0.00               $0.00         $1,288,467.40
     Wood Dale, IL 60191                        EMAIL: than@magicchef.com


                                                GLOBALWIDE MEDIA INC
     GLOBALWIDE MEDIA INC                       Attn: Jenny Parrish
12   Attn: Jenny Parrish                        PHONE: 805‐267‐7024
     2945 Townsgate Rd, Suite 350               FAX:                                                 Trade Debt                                  $0.00               $0.00         $1,216,000.00
     Westlake Village, CA 91361                 EMAIL: jennyp@globalwidemedia.com


                                                AMA SYSTEMS LLC
     AMA SYSTEMS LLC                            Attn: Matt Billingsley
13   Attn: Matt Billingsley                     PHONE: 615‐335‐2461
     8160 Lark Brown Road                       FAX:                                                 Trade Debt                                  $0.00               $0.00         $1,183,443.71
     Elkridge, MD 21075                         EMAIL: dcarroll@carhartt.com



                                                FACEBOOK INC
14   FACEBOOK INC
                                                Attn: Isis Villatoro
     Attn: Isis Villatoro
                                                PHONE: 650-543-4932
     1601 Willow Rd                             FAX:                                                 Trade Debt                                  $0.00               $0.00         $1,166,498.44
     Menlo Park, CA 94205                       EMAIL: isis@facebook.com



     POWER SALES AND ADVERTISING INC
     Attn: Jon Antrim                           POWER SALES AND ADVERTISING INC
15   COMMERCIAL OFFSHORE) LIMITED UNIT 1805     Attn: Jon Antrim
     18TH FLOOR AIA TOWER NOS. 251A‐301         PHONE: 913‐324‐4986
     AVENIDA COMERCIAL DE MACAU                 FAX:                                                 Trade Debt                                  $0.00               $0.00         $1,071,732.22
     China Plaza                                EMAIL: JAntrim@psakc.com
     China



     ROYAL APPLIANCE MANUFACTURING CO
                                                ROYAL APPLIANCE MANUFACTURING CO
16   Attn: Bee Lee
                                                Attn: Bee Lee
     FLAT C 2F GALAXY FTY BLDG ‐ 25 27
                                                PHONE: 852‐35688367
     LUL HOP STREET SAN PO
                                                FAX: 852‐23549129                                    Trade Debt                                  $0.00               $0.00          $946,010.94
     KOWLOON
                                                EMAIL: BEELEE@PARKLANEFASHIONS.COM
     China


     JIAXING MENGDI IMPORT & EXPORT             JIAXING MENGDI IMPORT & EXPORT
17   Attn: Allen Xu                             Attn: Allen Xu
     18th Floor Longway Plaza ‐ No.             PHONE: 86 573 82613556
     960 Jiaxing, Zhejiang 314001               FAX: 86 573 82720868                                 Trade Debt                                  $0.00               $0.00          $807,230.97
     China                                      EMAIL: allen@mengdi.com.cn


                                                PILOT FREIGHT SERVICES
     PILOT FREIGHT SERVICES                     Attn: Bill Welsh
18   Attn: Bill Welsh                           PHONE: 267‐314‐0789
     314 N Middletown                           FAX:                                                 Trade Debt                                  $0.00               $0.00          $768,468.00
     Road Lima, PA 19037                        EMAIL: billwelsh@pilotdelivers.com



                                                INGRAM ENTERTAINMENT INC
19   INGRAM ENTERTAINMENT INC                   Attn: David Bell
     Attn: David Bell Two                       PHONE: (515)‐254‐7107
     Ingram Blvd                                                                                     Trade Debt                                  $0.00               $0.00          $753,994.96
                                                FAX:
     Lavergne, TN 37089
                                                EMAIL: David.Bell@ingramentertainment.com



     JIANGSU SAINTY HANTANG TRADING             JIANGSU SAINTY HANTANG TRADING
20   Attn: Ginger Jin                           Attn: Ginger Jin
     9F Zhongfa Building ‐ 278 Zhongshan Rd     PHONE: 86 25 8697 1940
     Wuxi, Jiangsu 214001                       FAX:                                                 Trade Debt                                  $0.00               $0.00          $730,465.60
     China                                      EMAIL: ginger.jin@saintyht.com




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 2
                                            Case 20-10566-MFW                             Doc 1   Filed 03/09/20              Page 23 of 24
Debtor Bluestem Brands, Inc.


                                                                                                                                                Amount of unsecured claim
                                                                                                                                  If the claim is fully unsecured, fill in only unsecured
                                                                                          Nature of the claim                        claim amount. If claim is partially secured, fill in
                                                                                                                  Indicate if
                                                                                          (for example, trade                         total claim amount and deduction for value of
                                                                                                                   claim is
    Name of creditor and complete               Name, telephone number, and email address debts, bank loans,                        collateral or setoff to calculate unsecured claim.
                                                                                                                 contingent,
  mailing address, including zip code                       of creditor contact          professional services,
                                                                                                                unliquidated,
                                                                                            and government
                                                                                                                 or disputed                              Deduction
                                                                                               contracts)                            Total claim,
                                                                                                                                                         for value of
                                                                                                                                      if partially                           Unsecured Claim
                                                                                                                                                         collateral or
                                                                                                                                        secured
                                                                                                                                                            setoff

     THE APPAREL GROUP                          THE APPAREL GROUP
21   Attn: Elizabeth Giebel                     Attn: Elizabeth Giebel
     250 Belmont Ave                            PHONE: 2145297073
     Haledon, NJ 07508                          FAX:                                                Trade Debt                                   $0.00               $0.00          $706,464.41
                                                EMAIL: elizabethgiebel@tagusa.com



                                                FRANKLIN MADISON GROUP LLC
22   FRANKLIN MADISON GROUP LLC                 Attn: Linda Thomason
     Attn: Linda Thomason                       PHONE: 615‐764‐2744
     801 Crescent Centre Drive, Suite 500       FAX:                                                Trade Debt                                   $0.00               $0.00          $688,644.91
     Franklin, TN 37067                         EMAIL: linda.thomason@affiniongroup.com



     RAKUTEN MARKETING LLC                      RAKUTEN MARKETING LLC
23   Attn: Nick Latus                           Attn: Nick Latus
     215 Park Aveneue                           PHONE: 646‐943‐8267
     South, 2nd Floor                           FAX:                                                Trade Debt                                   $0.00               $0.00          $663,895.98
     New York, NY 10003                         EMAIL: nick.latus@rakuten.com


                                                FLAT RIVER GROUP LLC
     FLAT RIVER GROUP LLC                       Attn: Matt Stahlin
24
     Attn: Matt Stahlin                         PHONE: 616‐794‐5496
     306 Reed St                                FAX:                                                Trade Debt                                   $0.00               $0.00          $659,143.57
     Belding, MI 48809                          EMAIL: info@flatrivergroup.com


     LIVEVOX INC                                LIVEVOX INC
25   Attn: Jonathon Ritchie                     Attn: Jonathon Ritchie
     655 Montgomery,                            PHONE: 303‐815‐8104
     Suite 1000                                 FAX:                                                Trade Debt                                   $0.00               $0.00          $653,354.74
     San Francisco, CA 94111                    EMAIL: jonathon.ritchie@livevox.com



                                                PMC DBA ALMO FULFILLMENT SRVCS LLC
26   PMC DBA ALMO FULFILLMENT SRVCS LLC         Attn: Eric Anderson
     Attn: Eric Anderson                        PHONE: 215‐698‐4000
     PO Box 536251                              FAX:                                                Trade Debt                                   $0.00               $0.00          $622,206.06
     Pittsburgh, PA 15253‐5904                  EMAIL: support@almo.com



                                                NEW ‐ ASURION CORP
     NEW ‐ ASURION CORP                         Attn: Sharolyn Williams
27   Attn: Sharolyn Williams                    PHONE: 615‐445‐1597
     648 Grassmere Park Dr                      FAX:                                                Trade Debt                                   $0.00               $0.00          $597,868.58
     Nashville, TN 37211                        EMAIL: Sharolyn.Williams@asurion.com



                                                JEG AND SONS INC
28   JEG AND SONS INC                           Attn: Brian Garber
     Attn: Brian Garber                         PHONE: 952‐541‐7388
     20000 NE 15th Court                        FAX:                                                Trade Debt                                   $0.00               $0.00          $575,662.00
     Miami, FL 33179                            EMAIL: bgarber@usisales.com



                                                FUJI FILM NORTH AMERICA CORP
29   FUJI FILM NORTH AMERICA CORP               Attn: Karen Hawkins
     Attn: Karen Hawkins                        PHONE: 914‐789‐8757
     200 Summit Lake Dr                         FAX:                                                Trade Debt                                   $0.00               $0.00          $565,572.33
     Valhalla, NY 10595‐1356                    EMAIL: KHawkins@fujifilm.com




     MARIGOLD ENT LTD                           MARIGOLD ENT LTD
     DBA MARIGOLD ENT USA LLC                   DBA MARIGOLD ENT USA LLC
30   Attn: Dwayne Boyce                         Attn: Dwayne Boyce
     Rm. 713‐714, Tower A, Hunghom Commercial   PHONE: 85227730223
     Centre ‐ 39 Ma Tau Wai Road                FAX:                                                Trade Debt                                   $0.00               $0.00          $534,291.52
     Hunghom, Kowloon                           EMAIL: dwayne@cornerstonesales.ws
     China




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                 Page 3
                                   Case 20-10566-MFW                            Doc 1        Filed 03/09/20            Page 24 of 24




 Fill in this information to identify the case:

 Debtor name         Bluestem Brands, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration                 List of Equity Security Holders and Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on           03/08/2020                             X      /s/ Neil P. Ayotte
                                                                         Signature of individual signing on behalf of debtor

                                                                         Neil P. Ayotte
                                                                         Printed name

                                                                         Executive Vice President, General Counsel and Secretary
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
